Citation Nr: 1424755	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  06-11 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for C-6 radiculopathy of the left (minor) arm associated with degenerative disc disease of the cervical spine prior to December 31, 2013, and in excess of 30 percent from that date.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to January 2003. 

This case was initially before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted, in part, service connection for degenerative disc disease of the cervical spine with left arm pain and paresthesias and assigned a 10 percent rating effective from February 1, 2003, the day following the Veteran's separation from active duty.  The Board remanded the case for additional development in February 2009, November 2010, September 2012, and June 2013.  

The Board notes the issue then on appeal was characterized in the September 2012 remand as entitlement to a separate compensable rating for neurologic manifestations of the service-connected cervical spine disability.  As the RO thereafter in a February 2013 rating decision did assign a separate, though noncompensable, rating for such manifestations (listed therein as C-6 left arm radiculopathy associated with cervical spine degenerative disc disease) effective from February 1, 2003, the matter on appeal was characterized in the June 2013 remand as entitlement to an initial compensable rating for C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine.  

Following the June 2013 remand, a February 2014 rating decision assigned an increased rating of 30 percent, effective from December 31, 2013, for C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine.  As higher ratings for this disability are available before and after December 1, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the matter regarding the evaluation of the Veteran's C-6 radiculopathy of the left arm as encompassing both matters as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran also has an electronic Virtual VA paperless claims file, and the evidence therein has been reviewed. 


FINDINGS OF FACT

1.  The Veteran is right-handed. 

2.  For the time period from February 1, 2003 to January 7, 2011, the Veteran's C5-C6 left arm radiculopathy was manifested by subjective complaint of weakness and numbness which was positional in nature absent significant impairment of motor function, trophic changes or sensory disturbance.

3.  For the time period January 7, 2011 to December 31, 2013, the Veteran's C5-C6 left arm radiculopathy was manifested by subjectively mild complaints of weakness and numbness, mild (4/5) loss of arm strength, decreased sensation, hypoactive (1+) bicep and tricep reflexes and absent brachioradialis reflex, but no trophic changes, muscle atrophy, or electrodiagnostic evidence of nerve paralysis.

4.  From December 31, 2013, the Veteran's C5-C6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine prior has resulted in no worse than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for C-6 radiculopathy of the left arm (minor) associated with degenerative disc disease of the cervical spine are met from January 7, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8713 (2013). 

2.  The criteria for a rating in excess of 30 percent for C-6 radiculopathy of the left (minor) arm associated with degenerative disc disease of the cervical spine from December 31, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8713 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board observes that this case originally came before the Board on appeal with respect to the propriety of the initially assigned rating for cervical spine disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted for cervical spine degenerative disc disease with left arm pain and paresthesias and an initial rating was assigned for this disability in the February 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected spine disability, and is presumed to have appealed the initial separate rating assigned for C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, VA clinical and examination reports of record contain sufficient clinical findings to determine the proper compensation to be assigned for the C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine at all times during the appeal period.  Additionally, the development requested in the remands has been accomplished to the extent possible.  In this regard, the VA examinations and opinions requested therein have been provided to the Veteran and, in their totality, reflect substantial compliance with the instructions of the Board's remands.  Moreover, the record reflects the July 2012 VA EMG study requested in the June 2013 remand.  In short, the Board finds that there has been substantial compliance with the instructions of its remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

As noted above, the appeal has been remanded on several occasions due to inadequate VA examinations.  The most recent examination report, dated December 2013, was based upon consideration of the Veteran's pertinent medical history and his lay assertions and current complaints.  This examination report contains all clinical findings necessary to decide the claim.  Additionally, the medical examination report findings are supplemented by finding made in the clinic setting.  Since the December 2013 VA examination, the Board finds no credible lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted. 

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matter adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has, as reflected on the most recent rating decision, evaluated the Veteran's C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical under 38 C.F.R. § 4.124a, DC 8713 (neuralgia of all radicular groups) 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540. 

In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

Under DC 8513, a 20 percent evaluation (the minimum evaluation under DC 8513) is warranted for mild incomplete paralysis of all radicular groups (bilateral).  A 40 percent rating is warranted for moderate incomplete paralysis of the major extremity and a 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  Id.  A rating in excess of 30 percent for incomplete paralysis of the minor extremity requires severe incomplete paralysis.  Id.  

DCs 8613 and 8713 address the criteria for evaluating neuritis and neuralgia of all radicular groups, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DCs 8613, 8713. 

As an initial matter, the undersigned notes that a November 2010 Board decision denied a rating in excess of 10 percent for the residuals of degenerative disc disease of the cervical spine assigned under DC 5243, aside from associated neurologic abnormalities for which separate evaluations (as pertinent herein, C-6 radiculopathy of the left arm) are warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Notably, the Board specifically considered the alternative rating formula based upon incapacitating episodes of intervertebral syndrome.  As such, the limited matter for consideration herein is the propriety of the compensation that has been assigned for the C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine.

As indicated in the Introduction, a February 2013 rating assigned a separate, noncompensable rating for C-6 left arm radiculopathy associated with cervical spine degenerative disc disease effective from February 1, 2003, the day following the Veteran's separation from active duty.  

Historically, the Veteran's service treatment records reflect a history of cervical spine pain with left upper extremity radiculopathy ultimately resulting in a C5-6 hemilectomy and discectomy.  He was also assessed with bilateral carpal tunnel syndrome (CTS) confirmed by electromyography (EMG) study.

Post-service, the Veteran underwent a private neurologic consultation in March 2003 due to complaint of left biceps weakness with a sensation of numbness, tingling and squeezing of his arm.  A magnetic resonance imaging (MRI) scan was interpreted as showing degenerative disc disease at C5-6 with loss of intervertebral disk space and minimal unconvertebral hypertrophy resulting in minimal bilateral neural foraminal narrowing.  The examiner offered an assessment of clear C5-6 radiculopathy with subjective weakness of the left arm, thumb and next two fingers, but no objective evidence of biceps weakness.

On VA Compensation and Pension (C&P) examination in April 2004, the Veteran described posterior neck pain with numbness and tingling associated with neck extension.  He had been offered a cervical spine fusion, but he was deferring this procedure until his pain became intolerable.  On examination, the Veteran's had right grip of 80 and left grip of 90 by dynamometer.  Otherwise, this examination report does not contain any direct pertinent findings with respect to the nature of the disability resulting solely from the Veteran's C-6 left arm radiculopathy.  Notably, the Veteran reported being right-handed; as such, the rating criteria for the minor extremity as set forth above apply in this case.  

A December 2006 non-VA medical record reflected the Veteran's report of left arm numbness with neck extension.  Examination revealed dullness to touch of the top of the left shoulder to below the shoulder blade, but motor examination was normal.  Sensory examination was "ok."  An MRI was interpreted as showing disc desiccation with unconvertible hypertrophy at C5-C6 with moderate narrowing of the neural foramina, uncinated joint hypertrophy at C4-C5 narrowing the neural foramen bilaterally, and mild posterior disc osteophyte complex at C6-C7 minimally indenting the thecal sac.  His degenerative changes had, overall, progressed since the last imaging but there was no spinal cord compression or large disc compression identified.

On VA C&P examination in June 2009, the Veteran described left arm symptoms of numbness of the medial three fingers which was positional in nature and only felt with neck extension or impact.  Examination demonstrated no sensory involvement or impairments associated with the Veteran's cervical spine with the overall impairments resulting from this disability described as minimally to mildly disabling.  

Reports from a January 2011 VA examination showed the Veteran describing pain emanating from his cervical spine that results in "electric shocks" to his left arm.  It was indicated that the Veteran was working full time as a manager and that he was fortunate that his job did not require "hands on" activities.  Upon physical examination, left arm strength was reduced (4/5) when compared with the right with no significant loss of motor strength or sensation.  There was decreased sensation in the left arm.  Deep tendon reflexes were 1+ bilaterally.  An x-ray examination was interpreted as showing progressive multilevel degenerative disc and degenerative joint disease.  Following the examination, the diagnosis pertinent to the left arm was cervical spondylosis with subjective radiculopathy to the left arm.  

Reports from a May 2012 VA examination in pertinent part showed the Veteran described severe intermittent pain, moderate paresthesias and/or dyesthesias, and severe numbness in the left upper extremity.  The physical examination showed mild incomplete paralysis in the left median and long thoracic nerve. 

A July 2012 VA EMG examination conducted by VA (but attached to a December 2013 VA examination report) described the Veteran's clinical findings as significant for hypoactive (1+) deep tendon reflexes in the left biceps and triceps, absent reflex in the left supinator, and decreased pinprick sensation in the C5-C6 distribution on the left.  The EMG results were described as resulting in a normal study without evidence of peripheral neuropathy or acute cervical radiculopathy.

A November 2012 addendum to the May 2012 VA examination noted that the Veteran had C6 radiculopathy with intermittent pain, paresthesias, and numbness in the left arm that was more pronounced than the right arm.  It was noted that the neurologist who had performed the July 2012 EMG found decreased left biceps reflex (+1), absent brachioradialis reflex (0) and decreased sensation on the left C5-C6 distribution from the neck down to the shoulder to the biceps and the lateral arm.  The Veteran was described as having mild incomplete paralysis of the long thoracic nerve as the Veteran had difficulty raising his arm to shoulder level.  It was also noted therein that the Veteran had carpal tunnel syndrome that was not related to his service-connected cervical spine disability, and that the symptoms relating to the long thoracic nerve could mimic those of carpal tunnel syndrome.  

At an August 2013 examination, the Veteran reported diminished weakness in the left upper extremity when compared to the left but stated that such was a "minor difference."  The sensory examination showed decreased sensation in the left forearm and hand and fingers, said to be associated with cervical dermatomes.  Also demonstrated was mild paresthesias/and or dyesthesias and numbness in the left upper extremity upon testing for radiculopathy.  The findings at the conclusion of the examination in pertinent part were a hypoactive (1+) reflex of the left arm; decreased sensation at the left forearm and fingers; and mild radiculopathy of the left upper extremity with mild paresthesias and numbness.  

At a December 2013 VA examination, the Veteran reported that his biggest problems were left-sided numbness and tingling.  He also reported severe left shoulder pain with moving his head back and to the left, and indicated that such movements worsened numbness in his hands.  The physical examination showed diminished (4/5) strength and decreased sensation in the left shoulder, hand, and fingers.  Deep tendon reflexes were normal (2+) absent muscle atrophy.  The Veteran was described as manifesting mild constant pain, but moderate paresthesias and/or dysesthesias and numbness.  The examiner specifically noted that there was moderate left-sided radiculopathy.  However, an EMG was interpreted as showing no evidence of entrapment or peripheral neuropathy in the left upper extremity.

Review of the remaining treatment reports do not contain findings pertinent to the specific disability under consideration describing a level of disability therein significantly different than that demonstrated on the reports from the examinations discussed above.  

The increased rating to 30 percent for the C-6 radiculopathy of the left arm was assigned on the basis of the moderate left upper extremity radiculopathy showed at the December 2013 VA examination demonstrating moderate incomplete paralysis of all radicular groups, as set forth at DC 8713; as such, the effective date for the 30 percent rating was December 31, 2013, the date of the December 2013 VA examination described above. 

A.  Time period from February 1, 2003 to January 7, 2011

Applying the criteria to the facts summarized above, the Board first finds that, for the time period from February 1, 2003 to January 7, 2011, the criteria for an initial compensable rating for C5-C6 left arm radiculopathy have not been met.  In this respect, the credible lay and medical evidence demonstrated C5-C6 left arm radiculopathy manifested by subjective complaint of weakness and numbness which was positional in nature absent significant impairment of motor function, trophic changes or sensory disturbance. 

The relevant evidence during this time period included a March 2003 private examination report which offered a diagnosis of clear C5-C6 radiculopathy with subjective weakness of the left arm, thumb and next two fingers.  A December 2006 consultation found a normal motor examination and "ok" sensory examination but did report a dullness to touch of the shoulder blade area.  A June 2009 VA examination found no sensory involvement or impairments associated with the cervical spine, but otherwise described resultant cervical spine disability which was minimal to mildly disabling.

Thus, the Veteran's report of subjective weakness and abnormal sensation in his left upper extremity is credible and consistent with the medical findings.  Notably, however, the Veteran described these symptoms as only being positional, and not chronic, in nature.  See VA examinations dated April 2004 and June 2009.  Given the intermittent nature of the Veteran's subjective symptoms, and the absence of any significant impairment of motor function, trophic changes or sensory disturbance found on examination, the Board finds that the criteria for "mild" incomplete paralysis are not met or more nearly approximated.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the clinical findings of private and VA clinicians who have greater expertise and training than the Veteran in evaluating the severity of a neurologic impairment.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Time period from January 7, 2011 to December 31, 2013

Applying the criteria to the facts summarized above, the Board finds that, for the time period from January 7, 2011 to December 31, 2013, the criteria for an initial 20 percent rating for C5-C6 left arm radiculopathy have been met.  In this respect, the credible lay and medical evidence demonstrated C5-C6 left arm radiculopathy manifested by subjectively mild complaints of weakness and numbness, mild (4/5) loss of arm strength, decreased sensation, hypoactive (1+) bicep and tricep reflexes and absent brachioradialis reflex, but no trophic changes, muscle atrophy, or electrodiagnostic evidence of nerve paralysis.

A January 7, 2011 VA C&P examination report for the first time demonstrated clinical evidence of mild (4/5) loss of arm strength, decreased sensation and hypoactive (1+) reflexes.  A May 2012 VA examiner (with addendum) described the Veteran as manifesting "mild" incomplete paralysis of the left median and long thoracic nerves.  Similar findings were provided on VA C&P examination in August 2013.  A July 2012 EMG examination, however, was interpreted as returning normal findings.  There is no lay or medical evidence of trophic changes or muscle atrophy.

With consideration of the relative impairment in motor function, trophic changes and sensory disturbances, the Board is of the opinion that these findings demonstrate no more than "mild" incomplete paralysis of the radicular group nerves.  In this respect, the Veteran's subjective complaints were variously described as being from the level of "mild" to "severe."  The clinical findings reflected demonstrable impairment of motor and sensory disturbance, which provides objective evidence of nerve paralysis.  However, the clinical findings were described as being "mild" in degree as evidenced by a finding of only slightly decreased muscle strength (4/5), slightly hypoactive tricep and bicep reflexes (1+ as compared to 2 for normal), no brachioradialis reflex and decreased sensation.  The EMG study was normal.  Given all of these findings, the VA C&P examiners in 2012 and August 2013 described "mild" incomplete paralysis.  In the opinion of the Board, the overall findings demonstrate "mild" incomplete paralysis of the radicular groups which warrants a 20 percent evaluation.

In so finding, the Board again finds that the Veteran's description of left arm weakness and sensory deficits are credible and consistent with the evidentiary record.  However, with regard to overall severity of these deficits, the Board places greater probative weight on the clinical findings of the private and VA clinicians who have greater expertise and training than the Veteran in evaluating motor and sensory impairments, to include the interpretation of EMG test results. 

Notably, the Board has carefully reviewed the record to determine whether it can be factually ascertained that the symptoms supporting a 20 percent rating - primarily slightly decreased muscle strength (4/5), abnormal reflexes and decreased sensation - existed prior to examination in January 2011.  A review of the clinic records, the VA examination reports and the Veteran's statements themselves (during the entire appeal period) does not reasonably suggest that these findings existed prior to January 2011.  Thus, an effective date for the time period prior to January 7, 2011 is not warranted. 

As for a rating greater than 20 percent, the Board finds that the preponderance of the evidence is against the claim.  While the lay evidence, at times, described sensory impairments which were greater than mild, the accompanying clinic findings were only mildly abnormal for strength and sensation, bicep and tricep reflex hypoactivity and absent brachioradialis reflex.  The Veteran was described as being limited to arm raising for shoulder level, but otherwise no significant functional limitations were described.  Again, the EMG study findings were normal.  Thus, in the opinion of the Board, the overall impairment of motor function, trophic changes, sensory disturbances and functional limitations does not meet, or more nearly approximate, "moderate" impairment of all radicular groups.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).




B.  Time period from December 31, 2013 to the present

Applying the criteria to the facts summarized above, the Board finds that, for the time period since December 31, 2013, the criteria for an initial rating greater than 30 percent have not been met.  In this respect, the credible lay and medical evidence demonstrated that C5-C6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine prior has resulted in no worse than moderate incomplete paralysis.

Here, the RO awarded a 30 percent rating effective to the date of VA examination on December 31, 2013.  The Veteran's clinical findings generally remained unchanged with slightly diminished left arm strength (4/5) and decreased sensation.  Notably, the reflexes were normal at the time of the December 2013 VA examination.  A repeat EMG again showed no electrodiagnostic evidence of nerve paralysis.  

However, the December 2013 VA examiner interpreted the overall findings, to include a description of "moderate" dyesthesias and numbness, as demonstrating a "moderate" left-sided radiculopathy.  Thus, the RO favorably construed the examiner's impression to award increased compensation for "moderate" incomplete paralysis of the radicular group nerves.

The Board acknowledges that the VA examiner has provided an opinion of an overall "moderate" incomplete paralysis primarily on the basis of the severity of the Veteran's subjective sensations (described as moderate) as the clinic findings did not appreciably change.  Prior to December 2013, as discussed above, the Veteran had at various times described his abnormal sensation as being "mild," "moderate," and "severe."  

Clearly, the December 2013 VA examiner's assessment has some bearing on the evaluation assigned prior to December 2013 (by evaluating essentially the same clinical findings as resulting in moderate rather than mild incomplete paralysis).  Again, the Board emphasizes that the clinical findings demonstrated mild (4/5) loss of arm strength, decreased sensation and hypoactive (1+) bicep and tricep reflexes with absent brachioradialis reflex.  There are no trophic changes, muscle atrophy, or electrodiagnostic evidence of nerve paralysis.  When considering the relative impairment of motor function, sensory disturbance, the Board places greater probative weight to the opinions of several VA examiners prior to December 2013 who described "mild," rather than "moderate," incomplete nerve paralysis as being most consistent with the lay and medical evidence of record.  Thus, the Board finds that it is not factually ascertainable that the evidence supports awarding a 30 percent rating for the time period prior to December 31, 2013. 

As to the issue of entitlement to an evaluation greater than 30 percent since December 31, 2013, the December 2013 VA examiner described moderate, and not severe, incomplete paralysis in the left upper extremity.  The examination findings at that time were essentially the same, if not slightly improved, from the prior examinations which the Board previously discussed as showing no more than "slight" incomplete nerve paralysis.  Otherwise, there is no evidence of severe incomplete paralysis associated with the disability at issue from December 31, 2013 - again the Board notes that there was no electrodiagnostic evidence of nerve paralysis.  Thus, a rating in excess of 30 percent from December 31, 2013, may not be assigned. 

The Board emphasizes that in making the above determinations, additional staged ratings are not warranted as the Veteran's symptomatology has otherwise remained essentially stable throughout the appeal.  See Fenderson, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of the service-connected disability at issue, and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned, and the 20 percent rating that will be assigned pursuant to the decision herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board has further contemplated whether any additional chronic neurologic manifestations of cervical spine disability must be evaluated.  Notably, the Veteran at times has been described as demonstrating some right upper extremity radiculopathy symptoms.  The August 2013 VA examiner only found a chronic neurologic manifestation involving the left upper extremity after a specific review to identify all chronic neurologic manifestations.  The Veteran has not argued for a separate rating for the right upper extremity.  Notably, he does have a 10 percent rating for carpal tunnel syndrome involving the right upper extremity.  At this time, the Board finds no medical basis to provide a rating for a chronic neurologic impairment of the right upper extremity.

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his the service-connected neurologic residuals at issue.  There are no additional symptoms of these service-connected neurologic residuals at issue.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has been shown to be working full time, at least as of the time of the January 2011 VA examination.  While the undersigned has taken into account the Veteran's assertion at this examination that he is fortunate that his job does not require "hands on" activities, as may be affected by the service connected left upper extremity neurologic residuals at issue, there is otherwise no evidence or allegation that the Veteran is unemployable due to the service-connected residuals at issue.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

In sum, while the criteria for a 20 percent initial rating for C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine for the period from January 7, 2011 to December 30, 2013, are met, the preponderance of the evidence is against a compensable initial rating for such disability prior to January 7, 2011, in excess of 20 percent for the period from January 7, 2011 to December 30, 2013, and in excess of 30 percent for the period from December 31, 2013.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   



ORDER

Entitlement to a 20 percent rating for C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine for the period from January 7, 2011 to December 30, 2013, is granted, subject to regulations governing the payment of monetary awards.   

A compensable initial rating of the C-6 radiculopathy of the left arm associated with degenerative disc disease of the cervical spine prior to January 7, 2011, in excess of 20 percent for the period from January 7, 2011 to December 30, 2013, and in excess of 30 percent for the period from December 31, 2013, is denied. 


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


